Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         04-SEP-2018
                                                         02:24 PM

                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

         STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                 vs.

       ANTONIO GANITANO, Petitioner/Defendant-Appellant.
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 15-1-1721)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Antonio Ganitano’s
(“Ganitano”) application for writ of certiorari (“application”)
filed on July 25, 2018, is hereby rejected.
          Furthermore, upon consideration of Ganitano’s
application and the records and files in this matter, it appears
that Volume I of the record on appeal in this case, as well as
the transcript in docket 88 under the Intermediate Court of
Appeals (“ICA”) case number CAAP-XX-XXXXXXX, contain personal
information under Hawaiʻi Court Records Rules (“HCRR”) Rule 2.19
(2012) (i.e., names of minor children), in violation of HCRR
Rule 9.1(a) (2012).   The appellate clerk shall seal Volume I of
the record on appeal and the transcript in ICA docket 88.
            Any individual may file, within 10 days of the entry
of this order, a motion objecting to the sealing of Volume I of
the record on appeal and/or the aforementioned transcript.
            IT IS HEREBY ORDERED THAT:
            (1)     Pursuant to Oahu Publications Inc. v. Takase, 139
Hawaiʻi 236, 247–48, 386 P.3d 873, 884–85 (2016), the parties
shall forthwith identify which, if any, documents the party
filed with the Circuit Court of the First Circuit (“circuit
court”) in CR. NO. 15-1-1721 do not comply with HCRR Rule
9.1(a).    In the circuit court, the party responsible for the
filing of the non-compliant document shall then move to seal the
document, and concurrently file a redacted version of the
document, no later than thirty (30) days from the date of this
order.    See 139 Hawai‘i at 247 & n.16, 386 P.3d at 884 & n.16.
            (2)     Further, Respondent/Plaintiff-Appellee State of
Hawaiʻi (“State”) shall identify which, if any, documents filed
by the circuit court do not comply with HCRR Rule 9.1(a).      In
the circuit court, the State shall then move to seal the
document, and concurrently file a redacted version of the
document, no later than thirty (30) days from the date of this
order.    See id.
            (3)     Within ten (10) days after the redacted circuit
court documents are filed, the circuit court shall file an
amended record on appeal that conforms to HCRR Rule 2.19.
            (4)   Within thirty (30) days from the date of this
order, Petitioner/Defendant-Appellant shall redact all personal
information and file a further redacted copy of the transcript
in CAAP-XX-XXXXXXX docket 88 under docket code “OT.”
Petitioner/Defendant-Appellant shall indicate in the “Notes”
section that the filing is in compliance with this order, is a




                                     2
redacted copy of the transcript, and include the transcript
date.
         (5)   Within five (5) days after the redacted
transcript is filed, the appellate clerk shall change the docket
code from “OT” to “TRANS,” but retain the information in the
“Notes” section added by Petitioner/Defendant-Appellant.
         DATED:   Honolulu, Hawaii, September 4, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                3